EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended October 30, 2009 October 30, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -5.5% -2.6% -9.7% Class B Units -5.6% -2.6% -10.2% Legacy 1 Class Units2 -5.1% -2.4% -4.1% Legacy 2 Class Units2 -5.1% -2.4% -4.2% GAM 1 Class Units2 -5.2% -3.2% -3.7% GAM 2 Class Units2 -5.1% -3.2% -4.0% GAM 3 Class Units2 -5.2% -3.4% -5.1% S&P 500 Total Return Index3 -4.0% -1.9% 17.0% Barclays Capital U.S. Long Government Index3 1.0% -1.4% -8.8% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Despite recent uptrends, the grains markets underwent a sharp retracement last week.Fueled by U.S. dollar strength and risk-aversion, prices in the corn and wheat markets fell more than 8% below the previous week’s close. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies:A return to safe-haven investing led to rallies in the U.S. dollar and Japanese yen last week.The dollar finished higher despite the fact that it breached 14-month lows against the Euro earlier in the week.Higher-yielding currencies such as the Australian and New Zealand dollar fell sharply as a result of decreased investor risk appetite. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Energy markets generally declined last week as a strong U.S. dollar put pressure on prices.In the crude oil markets, bearish gasoline supply reports also played a role in moving prices lower.Natural gas markets moved lower as mild temperatures in the U.S. weighed on future demand forecasts. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:Uncertainty surrounding the potential economic recovery and changes to U.S. monetary policy put heavy pressure on the global equity markets last week.Liquidations by unsettled speculators resulted in declines in excess of 2% in many major North American, European, and Asian equity indices.Despite a brief retracement, due to better-than-expected U.S. GDP data, equity markets still finished lower for the week. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
